DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 07/30/2020 and 01/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detecting unit, designating unit, control unit, and setting unit, in claims 1-4, 7, 10, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification indicates the detecting unit corresponds to a sheet-feeding-cassette sensor at ¶ [30], the designating unit corresponds to a liquid crystal panel used for making user selections at ¶ [59], the control unit corresponds to a CPU at ¶ [28], and the setting unit corresponds to the LCD screen in which to make apparatus settings at ¶ [29].                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osamu Azami et al (US 20100178067 A1) in view of Hidetake Tanaka (US 5126786 A).

Regarding claim 1, Azami et al discloses a printing apparatus including a plurality of feeding units (¶ [10]), the printing apparatus comprising: 
a detecting unit configured to detect a respective operation on each of the plurality of feeding units (¶ [118] controller determines sheet size used in prior printing; wherein sheet size correlates to respective feeding units); 
a designating unit configured to designate, in response to an operation by a user via a display, which of the plurality of feeding units is to be used for printing (¶ [99] and ¶ [101]); and 
a control unit configured to execute, in response to a command to execute predetermined printing (¶ [75]), a process based on a first feeding unit, from the plurality of feeding units, on which an operation has been detected by the detecting unit and a second feeding unit, from the plurality of feeding units, designated by the designating unit (¶ [90] general printing section stores the size of the sheet used in “normal printing”…¶ [121] carrying out the process of comparing the “normal sheet size” and “designated size”, wherein the sheet sizes correlate to the input trays), 
wherein, based on that the first feeding unit and the second feeding unit are different, the control unit displays, as the process, a predetermined screen on the display (¶ [96] and ¶ [121]), and 
wherein, based on that the first feeding unit and the second feeding unit are the same, the control unit executes, as the process, the predetermined printing on a sheet fed from the second feeding unit (¶ [126] wherein the selected feeding tray is used for printing when the normal and designated sheet sizes are identical).
	Azami et al fails to explicitly disclose that the detected feeding unit was the last unit used in providing a previous sheet.
	Tanaka, in the same field of endeavor of an image forming system having a plurality of input units (Col. 4 lines 4-12), teaches the detected feeding unit is the last unit used (Col. 16 lines 30-37 wherein the system determines if the currently selected input tray is the same as the last tray used).
	It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the invention was disclosed by Azami et al comprising a printing apparatus including a plurality of feeding units including a designating unit configured to designate, in response to an operation by a user via a display, which of the plurality of feeding units is to be used for printing to utilize the teachings of Tanaka which teaches the detected feeding unit was the last unit used to eliminate unnecessary processing when outputting a current output image. 

Regarding claim 2, Azami et al discloses the printing apparatus according to claim 1 (see rejection of claim 1), further comprising a setting unit configured to set a respective setting for each of the plurality of feeding units in response to an operation by the user via the display (¶ [99]), 
wherein the control unit executes the predetermined printing in accordance with a print setting set by the setting unit for the second feeding unit designated by the designating unit (¶ [126] detecting that the designated paper size/tray is the same as the previously selected feeding port/tray; wherein the designated tray is utilized).

Regarding claim 4, Azami et al discloses the printing apparatus according to claim 2, further comprising a storage unit configured to store information, 
wherein, in a case where the detecting unit detects an operation on one feeding unit in the plurality of feeding units, the storage unit stores information indicating the one feeding unit (¶ [107] and ¶ [109]), and 
wherein the control unit displays the predetermined screen or executes the predetermined printing based on a feeding unit indicated by the information which has been last stored by the storage unit (¶ [118]).

Regarding claim 8, Azami et al discloses the printing apparatus according to claim 1, wherein the predetermined printing is copying including reading of an original and printing (¶ [74]).

Regarding claim 9, Azami et al discloses the printing apparatus according to claim 1, wherein the printing apparatus is capable of printing print data received from an external apparatus (¶ [75]).

Regarding claim 11, Azami et al discloses the printing apparatus according to claim 9 (see rejection of claim 9), wherein, in printing the print data received from the external apparatus (see rejection of claim 9), a feeding unit selected in accordance with a respective print setting for each of the plurality of feeding units and a print setting corresponding to the print data is used (¶ [76-77] and ¶ [79-80]).

Regarding claim 13, Azami et al discloses a method for a printing apparatus including a plurality of feeding units (see rejection of claim 1), the method comprising: 
detecting a respective operation on each of the plurality of feeding units (see rejection of claim 1); 
designating, in response to an operation by a user via a display, which of the plurality of feeding units is to be used for printing (see rejection of claim 1); and 
executing, in response to a command to execute predetermined printing, a process based on a first feeding unit, from the plurality of feeding units, on which an operation has been last detected and a designated second feeding unit from the plurality of feeding units (see rejection of claim 1), wherein, based on that the first feeding unit and the second feeding unit are different, executing includes displaying, as the process, a predetermined screen on the display (see rejection of claim 1), and 
wherein, based on that the first feeding unit and the second feeding unit are the same, executing includes executing, as the process, the predetermined printing on a sheet fed from the second feeding unit (see rejection of claim 1).

Regarding claim 14, Azami et al discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method (¶ [40]) for a printing apparatus including a plurality of feeding units (see rejection of claim 1), the method comprising: 
detecting a respective operation on each of the plurality of feeding units (see rejection of claim 1); 
designating, in response to an operation by a user via a display, which of the plurality of feeding units is to be used for printing (see rejection of claim 1); and 
executing, in response to a command to execute predetermined printing, a process based on a first feeding unit, from the plurality of feeding units, on which an operation has been last detected and a designated second feeding unit from the plurality of feeding units (see rejection of claim 1), 
wherein, based on that the first feeding unit and the second feeding unit are different, executing includes displaying, as the process, a predetermined screen on the display (see rejection of claim 1), and 
wherein, based on that the first feeding unit and the second feeding unit are the same, executing includes executing, as the process, the predetermined printing on a sheet fed from the second feeding unit (see rejection of claim 1).


Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Azami et al in view of Tanaka as applied to claim 2 above, and further in view of Tomohiro Kiriyama (US 20090103938 A1).

Regarding claim 3, Azami et al discloses the printing apparatus according to claim 2 (see rejection of claim 2).
Azami et al fails to explicitly disclose wherein, in a case where the detecting unit detects an operation on one feeding unit in the plurality of feeding units, the setting unit displays a setting screen for making a print setting for the one feeding unit, and, in response to a command from the user on the setting screen, set the print setting for the one feeding unit.
Kiriyama, in the same field of endeavor of image forming apparatus comprising a plurality of paper feeding trays to select from for outputting print images (Abstract), teaches the detecting unit detects an operation on one feeding unit in the plurality of feeding units, the setting unit displays a setting screen for making a print setting for the one feeding unit, and, in response to a command from the user on the setting screen, set the print setting for the one feeding unit (¶ [26-27] wherein selecting the paper tray for changing settings initiates a GUI for selecting tray settings, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the invention was disclosed by Azami et al comprising a printing apparatus including a plurality of feeding units including a designating unit configured to designate, in response to an operation by a user via a display, which of the plurality of feeding units is to be used for printing to utilize the teachings of Kiriyama which teaches the detecting unit detects an operation on one feeding unit in the plurality of feeding units, the setting unit displays a setting screen for making a print setting for the one feeding unit, and, in response to a command from the user on the setting screen, set the print setting for the one feeding unit to easily set information of the paper which is stored in each tray thereby ensuring a desirable print output. 

Regarding claim 5, Azami et al discloses the printing apparatus according to claim 4 (see rejection of claim 4), wherein, in response to an operation by the user via the display, the setting unit displays the setting screen corresponding to one of the plurality of feeding units (see rejection of claim 3), and wherein the storage unit stores information indicating a feeding unit corresponding to the displayed setting screen as the first feeding unit (see rejection of claim 3 wherein the settings are stored in the control unit).

Regarding claim 6, Azami et al discloses the printing apparatus according to claim 1 (see rejection of claim 1), wherein, from when power of the printing apparatus is turned on until the detecting unit detects an operation on any of the plurality of feeding units, the predetermined screen is not displayed in response to a command to execute the predetermined printing (see rejection of claim 3 which indicates selecting the paper tray for changing settings initiates the predetermined screen).

Allowable Subject Matter

Claims 7, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
July 2, 2021